Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 and 20-25 are all the claims pending in the application. 
Claims 1-4 and 11-14 are withdrawn from consideration.
Claims 5-10 are amended.
Claims 20-25 are new.
Claims 5-10 and 20-25 are rejected.
The following is a Final Office Action in response to amendments filed Dec. 7, 2020 and remarks filed Nov. 30, 2020.

Response to Arguments
Regarding the objection to the Speciation, the objection is withdrawn in light of the new abstract.

Regarding the claim objection, the objection is withdrawn in light of the amendment to the claim.

Regarding the 112(b) rejections, all the rejections are withdrawn except for the following.  First, Applicant asserts the deletion of the term "related" clarifies the meaning of the "direct pathway" and "indirectly linked" in claim 5 because it is clear nodes with direct pathways do not have intermediary linked pathways.  Examiner respectfully does not find this assertion persuasive because nodes with 
Second, Applicant asserts the amendments have clarified the "different searching strategy" and "subsequent searching strategy" claim elements in claims 5 and 6.  Examiner respectfully does not find this assertion persuasive because it is still not clear in the amended claims if these two claim elements are intended to be the same or if these are intended to be two, different claim elements.

Regarding the 101 rejections, the rejections are withdrawn in light of the amendments to the claims.  Examiner finds the claims recite an abstract idea under Step 2A Prong 1 (i.e. career planning or advice).  Under step 2A Prong 2, Examiner finds the abstract idea is integrated into a practical application because the limitations of the claims recite a particular machine implementing the method, see MPEP 2106.05(b).  That is, Examiner finds the claims are not directed to an abstract idea because the limitations recite a specific method of searching a specific data source.  Accordingly, the 101 rejections are withdrawn.

Regarding the 103 rejections, Applicant asserts the rejections should be withdrawn for several assertions.  First, Applicant asserts the Jing reference does not teach a dual end search having both "from" and "to" data to create a mesh of end and intermediary nodes.  Examiner respectfully does not find this assertion persuasive because Jing explicitly contemplates searching career paths based on both a starting career position, e.g. Fig. 3, an end career position, e.g. Fig. 2, and a start and end position, e.g. 
Second, Applicant asserts Jing only considers one career path for a given person and does not account for the fact that some positions may have progressed from a position other than the position immediately preceding it.  Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., multiple career paths per person) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Third, Applicant asserts the rejection should be withdrawn because Jing is unable to run multiple search strategies involving zero, one, or more joins between subpaths.  Again, Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., zero, one, or more joins between subpaths) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Examiner notes than claim 24 states (emphasized) "… initiating another interrogation of the database for nodal objects according to another searching strategy of a subsequent searching strategy as ultimately determined by the user…"  This limitation suggests that running multiple search strategies can be based on the user changing the input queries.  Examiner finds no reason that the system of Jing could not run multiple search strategies based on the user changing the input queries.
Fourth, Applicant asserts the rejection should be withdrawn because Jing does strips out positions prior to the starting position and positions after the ending position.  Again, Examiner respectfully does not find this assertion persuasive because the features upon which applicant relies (i.e., not stripping out earlier or later positions) are not recited in the rejected claim(s).  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly the rejections are maintained, please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 24 are rejected as indefinite for three reasons.  First, claims  5 and 24 are rejected because the claims recites several limitations in step (c) but do not recite a conjunction between the limitations so it is not clear if the limitations in step (c) are all required or if only some of the limitations 
…(c) receiving and processing the results of the interrogating of the database to at (b) by a results processing engine comprising: 
(i) ascertaining the result of the initial searching strategy process that locates nodal objects and determining whether the searching strategy of that process is satisfied, or whether another searching strategy needs to be applied; 
(ii) outputting reporting output data if the searching strategy of the initial searching strategy process is satisfied; and/or
(iii) initiating another interrogating of the database for nodal objects according to the another searching strategy of a subsequent searching strategy process if invoked by the process management engine;
For the purposes of applying prior art, Examiner is treating this limitation as if in recites "or" because the claim previously recited "or" between the (ii) and (iii) limitations.
Second, claims 5 and 24 are rejected because the claims recite (emphasized):
…(b) interrogating the database by a database interrogating process using a deployed instance of a searching strategy process commencing with an initial searching strategy process and progressing with other searching strategy processes as determined by the process management engine, and generating results from the interrogating;…
…(ii) the subsequent searching strategy process or processes in response to activation of the results processing engine…
These limitations are not clear because it is not clear if the "subsequent searching strategy process" claim element is intended to be referring to the "other searching strategy processes" or if these 
Third, claims 5 and 24 are rejected because the claims recite (emphasized)
…(i)  the initial searching strategy process using the input search data to locate any 'from' nodal objects that are linked by a direct pathway to a 'to' nodal object and vice versa; and 
(ii) the subsequent searching strategy process or processes in response to activation of the results processing engine ascertaining that any 'from' nodal objects that are indirectly linked to a 'to'…
…wherein the searching strategy process comprises a dual end search of the database by interrogating the database for direct or indirect connections in each instance…
This limitation is not clear because it is not clear what constitutes a "direct pathway" and what constitutes "indirectly linked".  It is not clear what series or group of links would constitute a "direct pathway" and what series or group of link would constitute "indirectly linked".  For example, it is not clear if a "direct pathway" requires the nodes be immediate neighbors or if nodes with multiple intermediary nodes connecting them would have a "direct pathway" (i.e. the pathway through the intermediary nodes).  If Applicant wishes to limit a "direct pathway" to immediate neighbors, Examiner suggests amending the claims to clarify the direct pathway means the shortest path between the two nodes is one link.
Claims 6-10, 20-23 and 25 do not clarify these issues and as such are rejected due to the dependencies.
Claim 23 is further rejected as indefinite for two reasons.  First, because claim 23 recites (emphasized) "…wherein the interface generator includes a virtual display validating process for checking that selected nodes from the main display area are directly connected…"  There is insufficient 
Second, claim 23 is rejected as indefinite because claim 23 recites "…checking that selected nodes from the main display area are directly connected as related nodes in the actual pathway before verifying that the virtual pathway is valid."  As discussed above, it is not clear what is within the scope of a direct connection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8, 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jing et al, US Pub. No. 2015/0317759, herein referred to as "Jing".
Regarding claim 5, Jing teaches:
A planning system synthesized by a data processing system interrogating a database of data representing nodal objects in a data store (queries a database about career paths, e.g. Abstract and ¶[0014]; see also ¶[0004] explicitly discussing nodes), 

the data processing system including a memory comprising instructions; and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising (processor and memory ¶¶[0072]-[0073]): 
(a) initiating and deploying discrete instances of a plurality of searching strategy processes by a process management engine, each adopting a different searching strategy in response to input search data having a beginning specification of a nodal object that establishes a 'from' nodal object, and an end specification of a nodal object that establishes a 'to' nodal object (identifies results matching the career path query, ¶[0025], based on the starting and the ending career position, ¶[0026], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]1); 
(b) interrogating the database by a database interrogating process using a deployed instance of a searching strategy process commencing with an initial searching strategy process and progressing with other searching strategy processes as determined by the process management engine, and generating results from the interrogating (career path search engine searches database and provides results to user, ¶¶[0024]-[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]2); 

(i) ascertaining the result of the initial searching strategy process that locates nodal objects and determining whether the searching strategy of that process is satisfied or whether another searching strategy needs to be applied; (ii) outputting reporting output data if the searching strategy of the initial searching strategy process is satisfied; (iii) initiating another interrogating of the database for nodal objects according to the another searching strategy of a subsequent searching strategy process if invoked by the process management engine (search engine identifies career paths that match the query, ¶[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]3); 
(d) controlling of the interrogating of the database by the database interrogating process and the results processing engine is performed by the management process engine deploying (career path search engine searches database and provides results to user, ¶¶[0024]-[0025]): 
(i)  the initial searching strategy process using the input search data to locate any 'from' nodal objects that are linked by a direct pathway to a 'to' nodal object and vice versa (career path queries (specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024] and Fig. 4); 
and (ii) the subsequent searching strategy process or processes in response to activation of the results processing engine ascertaining that any 'from' nodal objects that are indirectly linked to a 'to' nodal object by a plurality of pathways including one or more intermediary nodal objects, and vice versa (career path queries specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024] and Fig. 4); 
and (e) configuring search data input by a user interface into beginning specification search data and end specification search data and inputting the configured search data to the process management 
and configuring output data by the user interface that is to be reported from the process management engine into graphical presentation to the user (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5), 
wherein the searching strategy process comprises a dual end search of the database by the database interrogating process interrogating the database for direct or indirect connections in each instance whether the searching strategy process is the initial searching strategy process or subsequent searching strategy processes (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4), 
each instance invoking one search for 'from' nodal objects corresponding to the beginning specification search data and another search for 'to' nodal objects corresponding to the end specification search data sourced from the user interface by the process management engine (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4).  
Regarding claim 6, Jing teaches all the limitations of claim 5 and further teaches:
wherein the user interface includes a filter to facilitate a user inputting data and initiating the subsequent searching strategy process or processes (includes search engine for user to submit career path query, ¶¶[0023]-[0024].  Please note, search engines are "filters" because search engines filter information from a database or datastore)
to select a pathway level to apply for extracting intermediary nodal objects from the output data for graphical presentation to the user (provides intermediary career position instances to user like 'engineer supervisor', e.g. ¶[0036] and Fig. 2; see also Figs. 3-5 showing various examples of career paths displayed to user).
Regarding claim 7, Jing teaches all the limitations of claim 5 and further teaches:
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising: (i) receiving the beginning specification from the user interface to establish the 'from' nodal object (user inserts starting career position, ¶[0042] and Fig. 3); 
(ii) providing the user interface with prescribed list information from which the end specification can be selected to establish the 'to' nodal object (provides career paths leading from the starting position, ¶¶[0043]-[0044] and Fig. 3); 
and (iii) applying the beginning specification and the end specification to the initial searching strategy process and the subsequent searching strategy process respectively (user inserts starting career position and ending career position, ¶[0048] and Fig 4.  Additionally please note, the phrase "as required" may suggest this limitation, or a part of it, may not be required to occur in certain cases, and as such this limitation, or part of it, would not further limit the scope of the claim, see MPEP 2143.03).  
Regarding claim 8, Jing teaches all the limitations of claim 5 and further teaches:
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising populating the database by a producer creation process (mines databases to provide the data, e.g. with web crawlers, ¶¶[0015], [0017]-[0019])
with discrete nodal objects associated with a producer (associates career positions with the person who held it, ¶[0017])
sequentially occurring at different chronological stages commencing with a beginning specification and finishing with an ending specification (determines career path by looking at date ranges, ¶¶[0019]-[0020]), 

the producer creation process operable to: (i) receive specification data and producer data from the user interface for each nodal object created by the producer, along with other informational content characterizing the nodal object (mines databases to provide the data, e.g. with web crawlers, obtained from companies about their employees, to obtain the data, ¶¶[0015], [0017]-[0019]);
(ii) link successive nodal objects and relate them so that all of the nodal objects form a pathway from the nodal object with the beginning specification to the nodal object with the ending specification (determines career path by looking at various information including date ranges, ¶¶[0019]-[0020]);
(iii) populate the database with data in respect of each of the related nodal objects in respect of which informational content is received (mines databases to provide the data, e.g. with web crawlers, ¶¶[0015], [0017]-[0019]); 
and (iv) associate producer information with each of the related nodal objects populating the database (associates career positions with the person who held it, ¶[0017]).  
Regarding claim 20, Jing teaches all the limitations of claim 5 and further teaches:
(a) generating an input user interface layout to receive and configure the search data (user submits career path query, ¶[0024]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices): 
and (b) generating an output user interface to receive and configure the output data in the form of the graphical presentation to the user (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
wherein: A) the input user interface layout has a field configuring the search data into beginning specification search data and end specification search data (user submits career path query based on 
and B) the output user interface has a pane displaying the output data in respect of nodal objects sourced from the database as a result of processing by the data processing system diagrammatically as nodes, and directly related nodal objects that are linked by a lineal representation interconnecting the nodes (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
whereby the nodes are displayed sequentially from one end of the pane to the other end of the pane, so that the node displayed at one end of the pane is a nodal object associated with the beginning specification of the beginning specification search data to establish a 'from' node and the node displayed at the other end of the pane is a nodal object associated with the ending specification of the ending specification search data to establish a 'to' node, so that the nodes collectively form one or more actual pathways between the 'from' node and the 'to' node (career paths are shown from beginning to end, e.g. from CPNA  to CPN E, ¶[0049] and Figs. 2-5).  
Regarding claim 21, Jing teaches all the limitations of claim 20 and further teaches:
wherein the user interface is able to display multiple branches from one node to other intermediary nodes between the 'from' node and the 'to' node (shows multiple branches from CPN A to CPN E, with CPN B as one intermediary node and CPN D as another intermediary node, Fig. 4).

Regarding claim 24, Jing teaches:
A method of interrogating a database of data representing nodal objects (queries a database about career paths, e.g. Abstract and ¶[0014]; see also ¶[0004] explicitly discussing nodes), 
each nodal object comprising informational content characterizing the nodal object and one or more links to other related nodal objects, including (each position instance represents a position held and 
initiating and deploying discrete instances of a plurality of searching strategies each instance adopting a different searching strategy in response to input search data having a beginning specification of a nodal object that establishes a 'from' nodal object, and an end specification of a nodal object that establishes a 'to' nodal object as determined by a user (identifies results matching the career path query, ¶[0025], based on the starting and the ending career position, ¶[0026], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]4); 
interrogating the database using a deployed instance of a searching strategy commencing with an initial searching strategy and progressing with other searching strategies, and generating results from the interrogating (career path search engine searches database and provides results to user, ¶¶[0024]-[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]); 
receiving and processing the results of the interrogating of the database by (provides results to user, ¶¶[0024]-[0025]): 
(i) ascertaining the result of the initial searching strategy that locates nodal objects and determining whether the searching strategy of that process is satisfied, or whether another searching strategy needs to be applied; (ii) outputting reporting output data if the searching strategy of the initial searching strategy process is satisfied; (iii) initiating another interrogation of the database for nodal objects according to another searching strategy of a subsequent searching strategy as ultimately determined by the user (search engine identifies career paths that match the query, ¶[0025], and if no starting or ending career positions match the query, system provides a best match, ¶[0027]5); 

(i) the initial searching strategy using the input search data to locate any 'from' nodal objects that are linked by a direct pathway to a 'to' nodal object or vice versa (specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024]); 
and (ii) the subsequent searching strategy or strategies in response to ascertaining any 'from' nodal objects that are indirectly linked to a 'to' nodal object by a plurality of pathways including one or more intermediary nodal objects, or vice versa (career path queries specify starting position of "bus boy" to ending position of "executive chef", ¶¶[0014], [0024]); 
and configuring search data input by a user into beginning specification search data and end specification search data (user submits career path query for starting and ending position, ¶¶[0014], [0024], [0026]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices)
and configuring output data into a graphical presentation to the user (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
wherein the searching strategy process comprises a dual end search of the database by interrogating the database for direct or indirect connections in each instance, whether the searching strategy is the initial searching strategy or subsequent searching strategies (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4), 
each instance invoking one search for 'from' nodal objects corresponding to the beginning specification search data and another search for 'to' nodal objects corresponding to the end specification search data (searches are based on starting career position and ending career position, ¶¶[0026], [0048]-[0049] and Fig. 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Savitsky et al, US Pub. No. 2005/0114203, herein referred to as "Savistky"6.
Regarding claim 9, Jing teaches all the limitations of claim 8 and does not teach but Savistky does teach: 
wherein the instructions, when executed by the one or more computer processors, cause one or more computer processes, engines and interface to perform operations comprising: (a) receiving a producer contact query from the user interface directed to related nodal objects of a producer displayed in the graphical presentation to the user; (b) accessing the data store to retrieve contact information from the user information of a producer associated with creating the nodal objects; and (c) providing the user interface with the retrieved contact information for displaying to the a user (allow user to contact employee associated with a particular background, by establishing an internet connection, ¶[0011]]).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with emailing employees with a particular background, as taught by Savistky because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that people planning a career (i.e., the users in Jing) would likely be interested in speaking to others who had progressed in 
Regarding claim 10, Jing teaches all the limitations of claim 8 and further teaches:
including a virtual pathway creation process to use with the output data graphically presented by the user interface, the virtual pathway creation process comprising: (i) receiving selections of nodal objects from the user interface to form a producer virtual pathway from the 'from' nodal object to the 'to' nodal object (user enters starting or ending career position to create career path, e.g. ¶¶[0033]-[0034], [0042]-[0043] and Figs. 2 and 3).;
 (ii) linking nodal objects between different producers as determined by the selection (provides career path data structures, e.g. ¶¶[0035], [0044] and Figs. 2 and 3).
 However, Jing does not teach but Savistky does teach:
receiving selections of intermediary nodal objects from the user interface to form a producer virtual pathway from the 'from' nodal object to the 'to' nodal object (guided mode allows user to step through roles one at a time to create a desired career path, ¶[0042]),
and (iii) store the virtual pathway as virtual pathway data in the data store separately from the data populating the database as created by the producer creation process (stores and emails the development plan, ¶[0051]).  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with accepting selections of intermediary nodal objects and storing the career paths separately, as taught by Savistky because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that people planning a career might have already started their career and would want to select intermediary positions, instead of beginning positions, when determining their career path.  Further one of ordinary skill would have recognize the need to store the user-generated career paths 
However, the combination of Jing and Savistky does not explicitly teach:
disassociating certain nodal objects from the producer virtual pathway as determined by the selection
retaining producer information between nodal objects extracted from the database
Nevertheless, it would have been obvious, at the time of filing, to disassociate the related nodal objects or retain the producer information because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. That is, Savistky teaches creating user-generated career paths, ¶[0042] and one of ordinary skill would have recognized the user generated career path is not based on a producer pathway.  Jing teaches the career position instance having various information about the person holding the position, ¶[0017].  One skilled in the art would infer that this information should be retained in case the users have questions about the basis of the nodal objections.

Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jing and Savitsky, further in view of Brodie et al, US Pub. No. 2008/0270444, herein referred to as "Brodie".
Regarding claim 22, Jing teaches all the limitations of claim 20 and does not teach but Savitsky does teach:
a scratchpad display area for the user to create a virtual pathway (guided mode allows user to step through roles one at a time to create a desired career path, ¶[0042] and Fig. 7).
Further, it would have been obvious at the time of filing to combine the career planning system of Jing with accepting selections of intermediary nodal objects and storing the career paths separately, 
However the combination of Jing and Savitsky does not teach but Brodie does teach 
 wherein the pane is divided into a main display area for displaying the output data and a scratchpad display area for the user to create a virtual pathway using selected nodes from the main display area by dragging and dropping a chosen node from the main display area to the scratchpad display area (user drags and drops nodes to create new nodes and relationships, ¶[0018] and Figs. 2A-3C.  
Further, it would have been obvious at the time of filing to combine the career planning system of Jing and Savitsky with the drag and drop user interface of Brodie because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  That is, Savitsky teaches a career planning mode (the guided mode) using user selections, ¶[0042] and Fig. 7.  One of ordinary skill could have simply substituted the selections made in the user interface shown in Savitsky with a drag-and-drop interface, as taught by Brodie.

Claim 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing in view of Dardinski et al, US Pat. No. 7,089,530, herein referred to as "Dardinski".
Regarding claim 23, Jing teaches all the limitations of claim 20 and does not teach but Dardinski does teach:
wherein the interface generator includes a virtual display validating process for checking that selected nodes from the main display area are directly connected as related nodes in the actual pathway before verifying that the virtual pathway is valid (validates relationships of objects selected by user and determines the type of relationships, Col. 3, ll. 20-40; see also Abstract summarizing).  
Further, it would have been obvious at the time of filing to combine the career planning of Jing with the validation process of Dardinski because known work in one field of endeavor may prompt variations of it for use in a different one based on design incentives or other market forces, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized that the type and nature of the relationships between the various positions being displayed in Jing should be validated, as taught by Dardiski, to prevent the system from providing inaccurate career advice.
Regarding claim 25, the combination of Jing and Dardinski teaches all the limitations of claim 23 and Jing further teaches:
generating an input user interface layout configuring input search data (user submits career path query, ¶[0024]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices):  
and an output user interface configuring output data in the form of a graphical presentation (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
providing fields on the input user interface layout configuring the search data into beginning specification search data and end specification search data on the input user interface layout (user submits career path query, ¶[0024]; see also ¶[0033] discussing user inputs and ¶[0074] discussing input devices; see also Fig. 4 showing search inputs); 
presenting a pane on the output user interface displaying the output data in respect of nodal objects sourced from the database diagrammatically as nodes, and linking directly related nodal objects by a lineal representation interconnecting the nodes as a result of processing (displays graphical representations of results, ¶¶[0028], [0030]-[0032] and Figs. 2-5); 
and displaying the nodes sequentially from one end of the pane to the other end of the pane, so that the node displayed at one end of the pane is a nodal object associated with the beginning specification of the beginning specification search data to establish a 'from' node and the node displayed at the other end of the pane is a nodal object associated with the ending specification of the .   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally and alternatively Examiner notes Jing teaches a user entering the search query, ¶[0024].  Examiner finds this limitation could also be rendered obvious by a user entering multiple search queries because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  Examiner finds no evidence that a user entering multiple search queries in the system of Jing would produce new and unexpected results. 
        2 See fn. 1
        3 See fn. 1
        4 See fn. 1
        5 See fn. 1
        6 Please note, this reference was included in the IDS dated Jan. 16, 2018.